Citation Nr: 1105176	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-41 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C. 


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1969 to November 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

Although the Veteran filed a claim of entitlement to service 
connection for PTSD, the medical evidence of record also 
documents diagnoses of depressive disorder, not otherwise 
specified (NOS), as well as anxiety, NOS.  The United States 
Court of Appeals for Veterans Claims (Court) has recently held 
that when a claimant makes a claim of entitlement to service 
connection for a psychiatric disability he is seeking service 
connection for any acquired psychiatric disability, regardless of 
how those symptoms are labeled.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) [a claimant without medical expertise cannot be 
expected to precisely delineate the diagnosis of his mental 
illness; he filed a claim for the affliction his mental 
condition, whatever it is, causes him].  The Board finds the 
issue on appeal is more appropriately addressed as listed on the 
title page.

In August 2010, the Veteran presented testimony before the 
undersigned Acting Veterans Law Judge (AVLJ).  A transcript of 
that hearing was produced and included in the claims folder for 
review.  Additionally, evidence has been associated with the 
Veteran's claims folder accompanied by a waiver of local 
consideration.  This waiver is contained in the Veteran's claims 
folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).  Furthermore, 
on remand, the Agency of Original Jurisdiction (AOJ) will have an 
opportunity to review this newly submitted evidence before 
readjudicating the claim.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), held that the VCAA notice requirements applied to all 
elements of a claim.  The Veteran was provided adequate VCAA 
notice by correspondence dated in February 2008.  

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  VA regulations provide that a medical examination or 
medical opinion is deemed to be necessary if the record does not 
contain sufficient competent medical evidence to decide the 
claim, but includes competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent symptoms 
of disability, establishes that the veteran suffered an event, 
injury, or disease in service, or has a disease or symptoms of a 
disease manifest during an applicable presumptive period, and 
indicates the claimed disability or symptoms may be associated 
with the established event, injury, or disease. 38 C.F.R. § 
3.159(c)(4).  The Court has held the types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include credible evidence of continuity and 
symptomatology such as pain or other symptoms capable of lay 
observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  



Service connection for PTSD

Applicable regulations provide that service connection for PTSD 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a), a link, established by medical 
evidence between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  Section 4.125(a) 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing PTSD.  

During the pendency of this appeal, applicable provisions of 
38 C.F.R. § 3.304 were revised.  See 75 Fed. Reg. 39843 (July 13, 
2010).  These changes provide that if a stressor claimed by a 
veteran is related to the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of posttraumatic stress disorder and that the veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  The term "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  38 
C.F.R. § 3.304(f)(3) (effective from July 13, 2010).

The provisions of this amendment apply to claims for service 
connection for PTSD including those that were appealed to the 
Board before July 13, 2010.  Because the Veteran's PTSD claim was 
appealed prior to this date the revised law is applicable.  In 
this case, the Veteran has not been advised of the revised 
provisions of 38 C.F.R. § 3.304(f) nor was his claim re-
adjudicated with consideration of the revised law.  

The Board also notes that with regard to the Veteran's claimed 
PTSD, the evidence of record includes conflicting opinions as to 
whether a present diagnosis of PTSD is warranted.  The Veteran 
was provided a VA examination in July 2008 and he reported that 
during service an orphanage was damaged by an enemy mortar attack 
and that he witnessed dead bodies.  He also stated that his base 
at An Hoa received mortar and rocket fire.  (The Board notes the 
Veteran's stressor pertaining to undergoing numerous mortar 
and/or rocket attacks by enemy forces at Da Nang as part of his 
tour of duty with the Communication Company Headquarter 
Battalion1st Marine Division for the period of September 1970 
through October 1970 was accepted as verified by the RO.  See VA 
Memorandum June 19, 2008.)  

The July 2008 VA examiner noted that the Veteran reported social 
impairment, drug and alcohol abuse, sleep impairment, and 
depression.  Although the examiner indicated that the Veteran's 
stressor met the DSM-IV PTSD stressor criteria, he declined to 
provide a diagnosis of PTSD.  His rationale was based on his 
finding that the Veteran did not report significant psychosocial 
dysfunction that could be attributed to PTSD-like symptoms and 
that his current psychosocial dysfunction was currently 
attributable to his Interferon treatment and a personality 
dysfunction.  A November 2009 VA treatment report included a 
diagnosis of rule out PTSD.  Subsequent VA treatment reports 
include diagnoses of PTSD without opinion as to etiology or 
specific comment as to the DSM-IV PTSD criteria.  

A private mental health evaluation from H.M., Ph.D., dated in 
February 2010, however, provided a diagnosis of PTSD.  Dr. H.M. 
noted that the Veteran continued to deal with intrusive thoughts 
regarding his experiences in Vietnam.  His primary symptoms 
included sleep disruption, difficulties with concentration, and 
hypervigilance.  He further indicated that the Veteran had dealt 
with the trauma of his war experience by avoiding others and with 
substance abuse.  It was noted he had an occupational and social 
impairment and that he spent most of his time alone with minimal 
contact with his siblings or children and much of his day was 
focused on self-preservation.  

In light of the inconsistent medical opinions of record, the 
Board finds an additional VA examination is required to ascertain 
whether the Veteran's mental health symptomatology meets the DSM-
IV criteria for PTSD, and if so, whether his PTSD is related to a 
verified stressor.  See Charles v. Principi, 16 Vet. App. 370 
(2002). 

Service connection for Hepatitis C

The Veteran has a current diagnosis of chronic hepatitis C.  See, 
e.g., a private treatment record from J.K., M.D., dated in March 
2006.  While service treatment records do not indicate a 
diagnosis or treatment for hepatitis in service, the Veteran 
contends that he contracted the disease through exposure to blood 
during active duty in Vietnam.  He contends that he had in-
service blood exposure as a result of sharing razors with fellow 
soldiers, taking wounded soldiers off helicopters, during combat 
and while assisting after an attack on a local orphanage, walking 
through rice paddies, and having unprotected sex with Vietnamese 
women.  A July 2008 VA psychiatric examination report also shows 
the Veteran admitted drug use during and after service.  Private 
medical records indicate he received tattoos after service.  

VA "Fast Letter" issued in June 2004 identified "key points" that 
included the fact that hepatitis C is spread primarily by contact 
with blood and blood products, with the highest prevalence of 
hepatitis C infection among those with repeated, direct 
percutaneous (through the skin) exposure to blood (i.e., 
intravenous drug users, recipients of blood transfusions before 
screening of the blood supply began in 1992, and hemophiliacs 
treated with clotting factor before 1987).  Another "key point" 
was the fact that hepatitis C can potentially be transmitted with 
the reuse of needles from tattoos, body piercing, and 
acupuncture.  Fast Letter 04-13 (Jun. 29, 2004).

The Board notes that the Veteran was not provided a VA 
examination to obtain an opinion as to the etiology of his 
hepatitis C disability.  As the evidence of record shows he 
served in the Republic of Vietnam and that his base was subjected 
to repeated rocket and mortar attacks, the Board finds that 
additional development as to this matter is required.

In the case of a veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, VA shall accept as 
sufficient proof of service-connection of any disease or injury 
alleged to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2010).

VA's General Counsel has held in a precedent opinion that "the 
ordinary meaning of the phrase 'engaged in combat with the 
enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a veteran 
engaged in combat with the enemy must be resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability, and that a veteran is required to 
meet his evidentiary burden as to service connection such as 
whether there is a current disability or whether there is a nexus 
to service which both require competent medical evidence.  See 
Collette v. Brown, 82 F.3d 389, 392 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and/or non-VA, 
who have provided treatment pertinent to 
the issues on appeal.  After the Veteran 
has signed any appropriate releases all 
identified pertinent records should be 
obtained and associated with the claims 
folder.  Attempts to procure records 
should be documented in the file.  If 
records cannot be obtained, a notation to 
that effect should be inserted in the 
file.  The Veteran and his attorney are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the Veteran 
the opportunity to obtain and submit those 
records for VA review.

2.  The RO/AMC should review the record 
and provide specific determinations, based 
on the complete record, as to the 
Veteran's claimed in-service hepatitis C 
risk factors.  The determinations should 
include appropriate consideration of the 
evidence of record and all applicable laws 
and regulations.  

3.  Thereafter, the Veteran's claims 
folder should be reviewed by an 
appropriate VA medical specialist for an 
opinion as to whether it is as likely as 
not (i.e., whether there is a 50 percent 
or greater likelihood) that he has 
hepatitis C service as a result of active 
service.  The physician should be notified 
of the specific determinations as to the 
Veteran's claimed in-service hepatitis C 
risk factors.  A complete rationale for 
the opinions expressed should be provided.

If the physician is unable to reach an 
opinion without resort to speculation, he 
or she should explain the reasons for this 
inability and comment on whether any 
further tests, evidence or information 
would be useful in rendering an opinion.  
There is no need, however, to eliminate 
all lesser probabilities or to ascertain 
greater probabilities as to etiological 
causes.  

4.  The Veteran should be scheduled for a 
VA examination by a psychiatrist or 
other appropriate medical specialist 
for an opinion as to whether it is as 
likely as not (i.e., whether there is a 50 
percent or greater likelihood) that an 
acquired psychiatric disorder was incurred 
or aggravated as a result of active 
service, to include PTSD, under the 
criteria as set forth in DSM-IV.  The 
physician must be provided a summary of 
all verified and accepted stressors.  The 
claims file must be provided to the 
physician in connection with the 
examination.  All necessary studies or 
tests, including appropriate psychological 
testing and evaluation, is to be 
accomplished.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for the opinions expressed, 
should be set forth in the examination 
report.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit sought 
remains denied, the Veteran and his 
attorney should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


